This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A16-0433

                  In re the Marriage of: Gregory Darrell Hicks, petitioner,
                                         Respondent,

                                             vs.

                                     Beth Marie Hicks,
                                        Appellant.

                                  Filed November 7, 2016
                                         Affirmed
                                      Connolly, Judge

                             Crow Wing County District Court
                                 File No. 18-FA-12-462


Virginia J. Knudson, Borden, Steinbauer, Krueger & Knudson, P.A., Brainerd, Minnesota
(for respondent)

John DeWalt, Melissa Chawla, DeWalt, Chawla & Saksena, LLC, Minneapolis, Minnesota
(for appellant)


         Considered and decided by Connolly, Presiding Judge; Larkin, Judge; and Bratvold,

Judge.

                          UNPUBLISHED OPINION

CONNOLLY, Judge

         Appellant, the recipient of a temporary spousal-maintenance award, argues that the

district court erred in denying her motion to reopen the portions of the parties’ dissolution
judgment relating to spousal maintenance under Minn. Stat. § 518.145, subd. 2 (2014).

Because we see no error in the district court’s determination that the requirements of the

statute for reopening a dissolution judgment were not met, we affirm the decision.

                                           FACTS

         Appellant Beth Hicks, then 44, and respondent Gregory Hicks, then 51, were

married in 2008. In October 2011, respondent assaulted appellant. In January 2012,

respondent filed for divorce. In March 2012, appellant began counseling for trauma from

injuries inflicted by respondent in October 2011.

         In January 2013, the parties proposed a stipulated judgment dissolving the marriage.

The stipulation provided for temporary spousal maintenance for appellant of $3,500

monthly for 36 months and one $20,000 payment within 30 days of the entry of judgment,

a total of $146,000.1 At the hearing, the district court asked appellant if she wanted the

court to approve the agreement; if she understood that, once, the agreement was approved

by the court, it would become final; if she believed the agreement was fair and equitable to

both parties; and if she understood that, when the agreement was completed, “[there] will

be a complete waiver of spousal maintenance.” Appellant answered “Yes” to every

question. In August 2013, the dissolution judgment was entered.

         In October 2014, two months before her spousal-maintenance payments ended,

appellant moved for an order relieving her from the terms of the judgment and decree under

Minn. Stat. § 518.145, subd. 2. Her motion was denied in January 2015.



1
    36 x $3,500 = $126,000 + $20,000 = $146,000.

                                              2
       In November 2015, she filed a motion for an order stating that the district court had

not been divested of jurisdiction over spousal maintenance and awarding her permanent

spousal maintenance. In January 2016, she filed a memorandum of law arguing that:

(1) the dissolution judgment should be reopened under Minn. Stat. § 518.145, subd. 2, and

vacated as to spousal maintenance because it was no longer equitable that the judgment

should have prospective application due to changed circumstances since its entry, and

(2) the Karon waiver in the dissolution judgment was invalid and did not divest the district

court of jurisdiction over spousal maintenance. She also sought an evidentiary hearing to

address her “present, and future, spousal maintenance needs.”

       In March 2016, following a hearing, the district court denied appellant’s motion to

reopen the judgment because the requirement of Minn. Stat. § 518.145, subd. 2(5), for

reopening a judgment due to the inequitability of its future application had not been met:

there were no changed circumstances since the entry of judgment. Specifically, the district

court found that the incident or incidents giving rise to appellant’s trauma occurred in

October 2011 and appellant began counseling for the trauma in March 2012; both events

occurred well before the January 2013 dissolution agreement. The district court found

further that respondent’s alleged exacerbation of the trauma did not substantially alter the

information the parties had when they entered into the agreement in January 2013.2

       The district court also noted that, in January 2013 when the agreement was entered

into, appellant had assured the court that she fully understood that she was waiving any


2
 The district court noted that appellant’s credibility as to the exacerbation of the trauma
was questionable.

                                             3
right to alter the terms of her spousal-maintenance award under Karon and the last

temporary spousal-maintenance payment had been made. Finally, the district court denied

appellant’s motion for an evidentiary hearing, noting that, under Minn. R. Gen. Pract.

303.03(d), motions in family law are generally decided without an evidentiary hearing

unless the district court determines that there is good cause for a hearing.

       Appellant challenges the denial of her motions.

                                       DECISION

       “[T]he court may relieve a party from a judgment and decree . . . and may order a

new trial or grant other relief as may be just for the following reasons: . . . (5) . . . it is no

longer equitable that the judgment and decree . . . should have prospective application.”

Minn. Stat. § 518.145, subd. 2 (5). “Section 518.145, subdivision 2, applies to awards of

spousal maintenance.” Minn. Stat. § 518.552, subd. 4 (2014). “The sole relief from the

judgment and decree lies in meeting the requirements of Minn. Stat. § 518.145, subd. 2.”

Shirk v. Shirk, 561 N.W.2d 519, 522 (Minn. 1997).

               [W]hen a judgment and decree is entered based upon a
               stipulation, we hold that the stipulation is merged into the
               judgment and decree and the stipulation cannot thereafter be
               the target of attack by a party seeking relief from the judgment
               and decree. The sole relief from the judgment and decree lies
               in meeting the requirements of Minn. Stat. § 518.145, subd. 2.
                       ....
                       Because [the party’s] proof fails to meet the statutory
               requirements of section 518.145, the judgment and decree
               should not have been reopened.




                                                4
Id. at 521-23 (reversing the reopening of a stipulated dissolution judgment and remanding

for its reinstatement).3

         The prospective application of the spousal-maintenance provision of a stipulated

judgment becomes inequitable within the meaning of Minn. Stat. § 518.145, subd. 2(5),

only upon a showing of “the development of circumstances substantially altering the

information known when the dissolution judgment and decree was entered.” Thompson v.

Thompson, 739 N.W.2d 424, 430 (Minn. App. 2007) (establishing the criterion for

inequitability of the prospective application of a judgment) (quotation omitted).

                The moving party must present more than merely a new set of
                circumstances or an unforeseen change of a known
                circumstance to reopen a judgement and decree . . . . [T]he
                district court should . . . consider[] whether there is inequity in
                prospective application of the judgment and decree as a result
                of the development of circumstances beyond the parties’
                control that substantially alter the information known when the
                judgment and decree was entered.

Id. at 430-31 (citations omitted).

         The district court found that

                In [her] affidavit supporting the present Motion, [appellant]
                included medical records (progress notes) from March 5, 2012,
                that relate to a [d]epression [s]creening with [a] medical
                provider . . . . In these records, [appellant] indicates that she
                suffered physical and verbal abuse by [respondent] and
                references two incidences [in 2011] where [respondent]
                became physically abusive towards her . . . . These allegations
                of physical and verbal abuse were known to the parties and to
                the Court at the time that the parties entered into their
                stipulation on January 18, 2013.
                ....


3
    Appellant does not address Shirk in her brief or her reply brief.

                                                5
               [Appellant] has failed to show . . . [the] development of
               circumstances substantially altering the information known
               when the Judgment and Decree was entered and, therefore, has
               failed to provide sufficient evidence to this Court that she
               should be relieved from the Judgment and Decree pursuant to
               [Minn. Stat. § 518.145, subd. 2(5)].

We agree. Absent a showing of circumstances altering the information known to the parties

when they entered into the stipulation, the district court had no evidence meeting the

requirement of Minn. Stat. § 518.145, subd. 2(5), for reopening the judgment and decree.

        Appellant argues that the district court failed to make the findings required by Minn.

Stat. § 518.552, subd. 5 (2014) (governing private agreement regarding maintenance), but

appellant did not bring a motion to modify maintenance under that statute; she brought a

motion for relief from judgment under Minn. Stat. § 518.145, subd. 2(5). Finally, she

argues that the district court erred in finding that what she asserts was a Karon waiver was

valid, but the district court did not address the validity of the alleged Karon waiver; it

assumed jurisdiction and decided appellant’s motion under Minn. Stat. § 518.145, subd.

2(5).

        There was no error in the district court’s determination that appellant had not met

the requirement of that statute for relief from the spousal-maintenance provision of a

judgment to which she had previously stipulated.

        Affirmed.




                                              6